UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1055


LOLITA PIERRE,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     August 26, 2009           Decided:   September 3, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fatai A. Suleman, AMITY, KUM & SULEMAN, P.A., Greenbelt,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Jennifer L. Lightbody, Senior Litigation Counsel, Aimee
J. Frederickson, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lolita    Pierre,       a    native        and   citizen    of   Haiti,

petitions for review of an order of the Board of Immigration

Appeals    dismissing         her    appeal       from    the   immigration     judge’s

denial of her requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

               Pierre    first      challenges      the    determination      that    she

failed    to    establish      her    eligibility         for   asylum.    To   obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show    that       the   evidence       [s]he    presented    was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                   INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed the evidence of record and

conclude that Pierre fails to show that the evidence compels a

contrary result.          We therefore find that substantial evidence

supports the denial of relief.

               Additionally, we uphold the denial of Pierre’s request

for withholding of removal.                 “Because the burden of proof for

withholding of removal is higher than for asylum—even though the

facts    that    must    be   proved       are    the    same—an   applicant    who    is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                        Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                        Because Pierre failed to



                                              2
show that she is eligible for asylum, she cannot meet the higher

standard for withholding of removal.

           Accordingly, we deny the petition for review. ∗           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




     ∗
       Pierre fails to challenge the denial of her request for
protection under the Convention Against Torture.         She has
therefore   waived  appellate   review  of   this  claim.    See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).




                                    3